Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 1 of 9 PageID #: 1481




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 RIVERSTONE INSURANCE UK LTD.                      CASE NO. 2:20-CV-00003

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 PIONEER NATURAL RESOURCES INC.                    MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING

        Before the court are Motions for Summary Judgment filed, respectively, by

 defendant Pioneer Natural Resources USA, Inc. (“Pioneer”) [doc. 17] and plaintiff

 RiverStone Insurance UK, Ltd. (“RiverStone”) [doc. 24]. Both motions seek a ruling on

 (1) whether Louisiana or Texas law governs this matter and (2) whether RiverStone can

 allocate defense costs payable to Pioneer for a pending state court suit under the insurance

 policy at issue. Both motions are opposed, and oral argument on the matter was heard by

 the court on November 3, 2020.

                                              I.
                                       BACKGROUND

        This suit arises from an insurance coverage dispute between the parties, relating to

 a comprehensive general liability insurance policy issued by RiverStone’s predecessor,

 Sphere Drake Insurance Limited, to Pioneer’s predecessors, Mesa Operating Company and
Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 2 of 9 PageID #: 1482




 Mesa Operating Limited Partnership. For ease of reference, the court will use “RiverStone”

 and “Pioneer” to refer to the respective parties in this opinion.

        Under the terms of the policy, which went into effect in August 1992 for a one-year

 term, RiverStone “will pay on behalf of [Pioneer] all sums which [Pioneer] shall become

 legally obligated to pay as damages because of A. bodily injury or B. property damage to

 which the insurance applies . . . .” Doc. 17, att. 4, p. 5. RiverStone also has “the right and

 duty to defend any suit against [Pioneer] seeking damages on account of such bodily injury

 or property damages, even if any of the allegations of the suit are groundless, false or

 fraudulent . . . .” Id. On the same page, the policy then lists a number of exclusions denying

 coverage for certain causes and types of bodily injury and property damage. Id.

        On December 3, 2018, Litel Explorations, LLC (“Litel”) filed a legacy lawsuit

 against RiverStone and several other parties in the 31st Judicial District Court, Jefferson

 Davis Parish, Louisiana. Doc. 17, att. 8. There Litel alleges that it sustained substantial

 harm as a result of the defendants’ oil and gas exploration and production activities, and

 that it discovered this harm with the blowout of the GA Lyon #1 well on or about November

 2, 2018. Id. The suit allegedly encompasses Pioneer’s leasehold interest in and operations

 of the GA Lyon #1 Well and the GA Lyon #1-D well from June 21, 1990, to May 19, 1994.

 Doc. 1, ¶ 24.

        RiverStone filed a complaint for declaratory judgment in this court on January 2,

 2020, on the issues of defense and indemnity under the policy. Doc. 1. Here it asserts that




                                              -2-
Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 3 of 9 PageID #: 1483




 diversity jurisdiction applies under 28 U.S.C. § 1332. 1 Id. at ¶ 4. RiverStone seeks a

 declaration that “it owes only its proportionate share of defense fees and costs according

 to its time on the risk.” Id. at ¶ 27. It also maintains that, because the blowout was

 discovered over 25 years after the policy’s expiration, it owes no coverage for damages

 arising from that occurrence. Id. at ¶ 30.

          At Pioneer’s motion, the court agreed to stay all claims relating to RiverStone’s duty

 to indemnify until after a decision had been reached on its duty to defend. Docs. 5, 14.

 Pioneer now brings a motion for partial summary judgment on the latter issue, asserting

 that (1) Texas law applies and (2) RiverStone cannot allocate defense costs under this law.

 Doc. 17. RiverStone opposes the motion and brings its own motion for summary judgment,

 arguing that Louisiana law governs the matter and that RiverStone is only liable for its

 proportionate share of defense costs under that law. Docs. 23, 24.

                                                II.
                                     SUMMARY JUDGMENT STANDARD

          Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” The moving party is initially responsible for identifying

 portions of pleadings and discovery that show the lack of a genuine issue of material fact.

 Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by



 1
   RiverStone states that it is a foreign insurance company with its principal place of business in the United Kingdom.
 It also alleges that Pioneer is a corporation organized under Delaware law with its principal place of business in Texas.
 Doc. 1, ¶¶ 2–3.


                                                           -3-
Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 4 of 9 PageID #: 1484




 pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

 v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

 beyond the pleadings and show that there is a genuine issue of material fact for trial.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

 “significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

 Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

 not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

 249 (citations omitted).

        A court may not make credibility determinations or weigh the evidence in ruling on

 a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

 133, 150 (2000). The court is also required to view all evidence in the light most favorable

 to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

 Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

 fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

 Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                          III.
                                   LAW & APPLICATION

    A. Choice of Law

        Here a substantive conflict exists between relevant Louisiana and Texas laws. Most

 relevant to this motion, Louisiana permits allocation of defense costs under certain




                                             -4-
Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 5 of 9 PageID #: 1485




 circumstances in long-term exposure cases while Texas does not. 2 Compare Arceneaux v.

 Amstar Corp., 200 So.3d 277, 282–83 (La. 2016) with Tex. Prop. & Cas. Ins. Guar. Ass’n

 v. S.W. Aggregates, Inc., 982 S.W.2d 600, 604, 607 (Tex. Ct. App. – Austin 1998) (citing

 Argonaut S.W. Ins. Co. v. Maupin, 500 S.W.2d 633, 635 (Tex. 1973). The court must

 resolve the conflict by determining which state’s law applies to RiverStone’s duty to defend

 under the insurance policy.

          In diversity cases like this one, federal courts apply substantive state law. Erie R.R.

 Co. v. Tompkins, 304 U.S. 64, 78 (1938). In determining which state’s substantive law

 should apply, federal courts use the choice-of-law rules of the forum state. In re Katrina

 Canal Breaches Litig., 495 F.3d 191, 206 (5th Cir. 2007). Accordingly, Louisiana choice

 of law rules apply to the question of which state’s law governs the suit.

          For contractual claims, Louisiana courts look to the following factors in a choice of

 law analysis:

          (1) the pertinent contacts of each state to the parties and the transaction,
          including the place of negotiation, formation, and performance of the
          contract, and the place of domicile, habitual residence, or business of the
          parties; (2) the nature, type, and purpose of the contract; and (3) the policies
          referred to in Article 3515, as well as the policies of facilitating the orderly
          planning of transactions, of promoting multistate commercial intercourse,
          and of protecting one party from undue imposition by the other.




 2
   RiverStone notes other areas of conflict between Texas and Louisiana law that may come into play on the indemnity
 issue. It admits that all other issues have been stayed pending the court’s ruling on the duty to defend [doc. 14], but
 maintains that the issue of indemnity should also be considered because “any choice of law determination would apply
 to both [issues].” Doc. 23, p. 8 n. 8. It cites no authority for this statement, however, and the court is unaware of any
 rule forbidding it from altering the analysis for the indemnity issue. Accordingly, the court will confine its ruling to
 the duty to defend with no prejudice to any arguments made under the duty to indemnify.


                                                           -5-
Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 6 of 9 PageID #: 1486




 La. Civ. Code art. 3537. Article 3515 further provides that the issue should be governed by

 the state whose policies would be most impaired if its law were not applied, and that this

 state should be determined based on (1) the relationship of each state to the parties and the

 dispute and (2) the policies and needs of the interstate and international systems, including

 the policies of upholding the justified expectations of the parties and of minimizing the

 adverse consequences that might follow from subjecting a party to the law of more than

 one state. La. Civ. Code art. 3515. Finally, Louisiana’s choice of law rules emphasize that

 the choice is issue-specific and that the analysis must be conducted with an eye to the

 policies impacted by the specific issue. Id. at cmt. d.

        In an action involving the interpretation of an insurance policy issued in Louisiana,

 these factors result in Louisiana law being applied. In re Katrina Canal Breaches Litig.,

 495 F.3d at 206. Where the insurance policy was issued in another state, the same rules

 generally dictate that the law of the state where the insurance policy was issued should

 govern. Woodfield v. Bowman, 193 F.3d 354, 360 (5th Cir. 2003); see Solstice Oil & Gas

 I, LLC v. Seneca Ins. Co., 655 F. App’x 221, 223–24 (5th Cir. 2016) (collecting cases).

 Additionally, the insured is generally entitled to the application of the more beneficial of

 conflicting rules. In re Combustion, Inc., 960 F.Supp. 1056, 1063 (W.D. La. 1997).

        Under this reasoning, Texas law would apply to the issue of RiverStone’s duty to

 defend. This is the result urged by Pioneer. RiverStone, however, argues that Louisiana

 law must control claims relating to this policy, because the conflicting provisions reflect

 Louisiana’s superseding policy interests.


                                              -6-
Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 7 of 9 PageID #: 1487




        RiverStone emphasizes Louisiana’s “strong public policy . . . in regulating the

 insurance industry and protecting the interests of injured residents and the effects on the

 local economy.” Doc. 24, att. 2, p. 12. To this end it points to three federal court decisions

 applying Louisiana law to out-of-state insurance policies relating to coverage for injuries

 inflicted in Louisiana. See In re Combustion Inc., 960 F.Supp. 1056 (W.D. La. 1997); CXY

 Chems. USA v. Gerling Global Ins. Co., 991 F.Supp. 770 (E.D. La. 1998); Richards Realty

 Co. v. Paramount Disaster Recovery, Inc., 476 F.Supp.2d 618 (E.D. La. 2007); Dunlap v.

 Hartford Ins. Co. of Midwest, 907 So.2d 122 (La. Ct. App. 1st Cir. 2005). As Pioneer notes,

 however, these decisions involved Louisiana tort claimants or property owners seeking to

 apply Louisiana law. Another, Leblanc v. Texas Brine Co., LLC, 2015 WL 7451196 (E.D.

 La. Nov. 23, 2015), was a suit involving plaintiffs’ claims arising from a sinkhole against

 the insured tortfeasor, Texas Brine Company (“TBC”), as well as TBC’s claims against its

 insurers, including Liberty Insurance Underwriters, Inc. (“LIUI”), and plaintiff’s direct

 action claims against LIUI. At issue was TBC’s motion for summary judgment on choice

 of law for its claims against LIUI, and specifically to a pollution exclusion within that

 contract, which was issued to TBC (a Texas company) in Texas. The court observed TBC’s

 many connections to Louisiana and noted Louisiana’s longstanding recognition that

 insurance policies are “a special type of contract infused with public policy concerns

 pertaining to the protection of injured persons who are not parties to the contract.” Id. at

 *5. It also emphasized Louisiana’s recognition that liability policies involved public policy

 interests relating to the protection of persons who were not parties to the contract, and


                                              -7-
Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 8 of 9 PageID #: 1488




 found that the coverage dispute – which also bore on the landowners’ potential recovery –

 involved “more than merely a first-party squabble between LIUI and TBC in which

 Louisiana has no interest.” Id.

        Here, on the other hand, an application of Louisiana law would result in less

 coverage for the Louisiana-based claim. RiverStone fails to show how such an application

 would protect the interests of injured Louisianans or the local economy. The court can find

 no overriding state policy interest in applying this law to an insurance contract issued in

 Texas to a Texas resident merely because it conducted some business in Louisiana. On the

 specific issue of RiverStone’s duty to defend, moreover, the court cannot find any

 justification for altering the terms of the policy just because the incident giving rise to the

 claim occurred in another state. Accordingly, Texas law will govern the duty to defend

 under the insurance contract.

    B. Allocation of Defense Costs Under Texas Law

        Having determined that Texas law governs the issue, the court must now decide

 whether RiverStone is permitted to prorate its share of defense costs. RiverStone has

 already admitted that Texas law “likely does not” allow such an allocation. Doc. 24, att. 2,

 p. 9. To this end it cites to a state appellate court decision holding, supra, that “under Texas

 law, an insurer’s duty to defend its insured on a claim occurring partially within and

 partially outside of the policy period is not reduced pro rata by the insurer’s ‘time on the

 risk’ or by any other formula.” Tex. Prop. and Cas. Ins. Guar. Ass’n, 982 S.W.2d at 607.

 The holding has been cited as an accurate statement of Texas law by the United States Fifth


                                               -8-
Case 2:20-cv-00003-JDC-KK Document 31 Filed 11/04/20 Page 9 of 9 PageID #: 1489




 Circuit Court of Appeals. See Indian Harbor Ins. Co. v. Valley Forge Ins. Grp., 535 F.3d

 359, 363 (5th Cir. 2008); Primrose Oper. Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 559 (5th

 Cir. 2004). RiverStone presents no intervening authority to contradict this view.

 Accordingly, the court agrees and holds that RiverStone cannot prorate or allocate the

 defense due to Pioneer.

                                            IV.
                                      CONCLUSION

       For the reasons stated above, the Motion for Summary Judgment [doc. 17] filed by

 Pioneer will be GRANTED and the Motion for Summary Judgment [doc. 24] filed by

 RiverStone will be DENIED.

       THUS DONE AND SIGNED in Chambers on this 4th day of November, 2020.



                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            -9-
